Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 1 of 7




      ROBERT MILLER V. BAHAKEL COMMUNICATIONS, LTD Civil
                   Action No. 1:20-cv-791-WJM


                                  EXHIBIT A

                                       to

     RICHARD LIEBOWITZ’S RESPONSE TO THE COURT’S ORDER
      TO SHOW CAUSE DATED FEBRUARY 19, 2021 [DKT. NO. 39]
                                                           Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 2 of 7
~   -   C ~    El https://www.glassdoor.com/Reviews/Bahakel-Communications-Colorado-Springs-Reviews-El_IE1090697.0,22_1L.23,39_1M188.htm?filter.iso3Language =eng                                         <(;:? 5

glassdoor                  Jobs         Company Reviews        Salaries       Interviews         Salary Calculator                        Sign In       Write Review         For Employers       !!   PostJobs



          ~I_o__s _ah_a_k_e_i _c_o_m_m_ un_ i_c_a_ti_on_ s_ _ _ _ _ _ _ _ _ _ _~J           I    Companies         v   II       Colorado Springs, CO Area                              Search




                                      Bahakel Communications                                                                                                            e Is this your company?
                                        10                            9                                 2                                                 Follow           +   Add a Review
              Overview v              Reviews       Jobs          Salaries          Interviews      Benefit s          Photos



                                                                                                                                                                Work in HR or Marketi ng?
              Bahakel Communications Colorado Springs Reviews                                               Updated Nov 13, 2020
                                                                                                                                                                Get a free employer account

               Q     SE    I   c JO     1tl                                                                       Find Reviews


              Clear A ll           Colorado Springs, CO Area X            English                                    :!(;    Filter             B·A·L
                                                                                                                                                PEOPLE
              3 English reviews out of 10                                                    Sort       Popular                                 DRIVEN BY
                                                                                                                                                TEA MW ORK
                                                                                                                                                & SERVICE
                                                        2.0    **                       v



                                                                      Recommend
                                                                      to a Friend




                           Your trust is our top concern, so companies can't alter or remove reviews.                                               Company Benefits



                                                                                                                                                    •
              March 9, 2020                                                                                                 Helpful (1)                         There are currently no benefit
                                                                                                                                                                reviews for this company.

                               "Company was great to work for until it wasn't "
                               3.0   * **              v   Former Employee - Traffic Manager in Colorado Springs, CO
                                                                                                                                                                Add Benefits Review


                               •     Doesn't Recommend        •   Negative Outlook

                               I worked at Bahakel Communications full-time for more than 5 years                                                   Expert Career Advice                      <>
                               Pros                                                                                                                 Guide to Getting You r First Job
                               relaxed dress code, good coworkers                                                                                   Find a Great First Job to Jumpstart Your

                               Cons                                                                                                                 Career

                               Little to no salary increases. not even to keep up with cost of living. Workplace bullies
                                                                                                                                                    How to Get a Job
                               are not punished and in some cases rewarded. All employees are not r
                                                                                                                                                    Getting a Job Is Tough; Th is Guide Makes
                               Continue reading                                                                                                     it Easier




                           ooee
                                                                                                                                                    How to Get a Promotion
                                                                                                                Helpful (1)           t=J
                                                                                                                                      •             Climb the Ladder W ith These Proven
                                                                                                                                                    ....   . . .....
                                                 Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 3 of 7
c   ti r El   https://www.glassdoor.com/ Reviews /Bahakel-Commun icati ons-Colorado-Spri ngs-Reviews-El_IE 1090697.0,2 2_1L.2 3,39_1M188. htm ?filter. iso3Language= eng         <CJ I :

              @               10                            9                              2                                     [   Follow          +     Add a Review
       Overview v           Reviews       Jobs           Salaries         Interviews   Benefit s         Photos


                     " Run"
                    1.0 *                    v
                     Former Employee - Marketing Coordinator in Colorado Springs, CO                                                  Interested in a New Job?
                                                                                                                                     Upload a resume to mobile apply.
                    •   Doesn't Recommend            •   Negative Outlook

                     I worked at Bahake l Communications full-time for more than 8 years

                     Pros
                    Office is casual and lower level employees are nice
                                                                                                                              -
                                                                                                                              W hy not save every month?
                                                                                                                                                                          ll>X


                                                                                                                              Manage your
                    Cons
                                                                                                                              student loan                   •   0

                     Management is severely lacking. No plan for success. Tools for success are very l i1nited.
                                                                                                                              debt with SoFi.
                     Management is two faced. Company does not want to financial ly inve.

                    Continue reading




                   ooe                                                                             Helpful (2)                   LEARN MORE
                                                                                                                              DISCLAIMER
                                                                                                                                                                 SoFi~


                    Join the Bahakel                                        See Our Latest Jobs
                    Communications t eam                              '




       October 20. 2018

                     "air-talent, producer "
                    2.0**                    v
                     Former Employee - Anonymous Employee in Colorado Springs, CO

                    •   Doesn't Recommend            •   Negative Outlook

                     I worked at Bahake l Communications part-t ime
                     Pros
                     mostly fun, free concerts and swag

                    Cons
                    fake peop le with no outside experience in the industry

                    Continue reading




                   ooe                                                                            [   Helpful      p

                                           Viewing 1 · 3 of 3 English Revie•vs


          Choose a different language and keep reading other reviews.

              English (3 reviews)       Other                                v




         Reviews > Colorado Springs > Bahakel Communications                                               </ >Embed



        Work at Bahakel Commun ications? Share Your Experiences



          [[ill             Bahakel Communications
                                                 Cl ick to Rate




                                                                or


        Add Salary      Add Interview    Add Benefits




                                                                                                                                                   (l> X

                                Every 60 seconds someone                                                     CHECK OUR PRICES
                                gets Lemonade Insurance.
                               Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 4 of 7
     C   ~   El   https://en.wikipedia- on- ipfs.org/wiki/Bahakel_Communications.html


Bahakel Communications
Bahakel Communications, Ltd. is an American communications
company based in Charlotte, North Carolina, that is wholly owned
and operated by the Bahakel family. The company was founded by
                                                                                                  ....    .....
                                                                                                 Bahakel Communications
                                                                                                                ...... ......
                                                                                                           =i! iiiiii 1·::·:::
Cy Bahakel in 1953, who ran it until his death on April 20, 2006 at                                             ·····:
                                                                                                                •••••
                                                                                                                ·····: . 1·
                                                                                                                          .
                                                                                                                          ••
                                                                                                                ..... ···:· :··
                                                                                                                             •
                                                                                                                           ...
                                                                                                                            :··
the age of 87.                                                                                                  ..•..
                                                                                                                •••••• •••• ••
Bahakel's broadcasting properties include fourteen radio and
                                                                                                         H      ••••••   ••••••
                                                                                                                       •••••• • . . . . .

                                                                                                BAHAKEL COMM UNI C ATION S
television stations in Alabama, Colorado, North Carolina, South                                              ttA DIO • Tl .. l'V l l lO M


Carolina and Tennessee. The group's properties are primarily                             Type                Private

concentrated on the Southern United States for its television                            Industry            Media

stations, and the Colorado Springs and Chattanooga areas for                             Founded             1953

their radio properties.                                                                  Headquarters Charlotte, North Carolina, USA
                                                                                         Key people          Beverly Poston (President)
                                                                                                             Jim Babb
Major assets                                                                                                 (Chief Operating Officer)
                                                                                         Products            Television
Notes:
                                                                                                             Radio
    1) Two boldface asterisks appearing following a station's call
    letters (**) indicate a station that was built and signed-on by Bahakel Communications;
   2) Two boldface crosses appearing following a station's call letters (ft) indicate a station that is owned by
    SagamoreHill Broadcasting and operated by Bahakel via shared services agreement (SSA).


Television stations

  City of license I Market        Station Channel                  Owned Since                  Primary Affiliation                         Notes
                                          TV (RF)
Selma - Montgomery,              WAKA          8 (42)       1985                             CBS
Alabama
                                 WBMM          22 (22)      2011                             The CW (via The CW
                                                                                             Plus)
                                 WNCFtt 32 (31)             2011                             ABC
                                                            (originally owned from 1964-
                                                            1985)
Charlotte, North Carolina        wees··        18 (27)      1964                             The CW                                    Flagship
                                                                                                                                       station
Columbia, South Carolina         WOLO-         25 (8)       1964                             ABC
                                 TV
Myrtle Beach , South             WFXB          18 (43)      2006                              Fox
Carolina
Jackson, Tennessee               WBBJ·         7 (43)       1966                             ABC
                                 TV
-       C ~ f E'.i
                                  Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 5 of 7
                     https://en.wikipedia-on- ipfs.org /wiki/Bahakel_Communications.html

Rad io stations

                                                             Owned          Current format
City of License/Market                 Station                                                         Notes
                                                             since
                                       KILO 94.3 FM          1984           Active rock
Colorado Springs-Pueblo,
Colorado                               KRXP 103.9                                                      Licensed to Pueblo West,
                                                             1999           Alternative rock
                                       FM                                                              Colorado
                                                                            Album Adult
                                       WXCT 1370AM 1997
                                                                            Alternative
                                       WDEF·FM 92.3 1997                    Adult
                                       FM                                   Contemporary
Chattanooga, Tennessee
                                       WOOD-FM 96.5 1963(11                 Contemporary Hit
                                       FM                                   Radio

                                       WUUQ 97.3 fM 2010                                               Licensed to South Pittsburg,
                                                                            Classic Country
                                                                                                       Tennessee


Former assets
Television stations

        City of license I Market                  Station        Channel        Years                Current Ownership Status
                                                                 TV (RF)        Owned
Springfield - Decatur, Illinois              WASP-TV             55 (44)      1982-          Fox affiliate owned by GOCOM Media,
                                                                              2007           LLC
Urbana - Champaign, Illinois                 wccu                27 (26)      1982-          Fox affiliate owned by GOCOM Media,
                                             (satellite of                    2007           LLC
                                             WASP-TV)

Terre Haute, Indiana                         WBAK-TV             38 (26)      1978-         ABC affiliate, WAWV-TV, owned by
                                                                              2003          Mission Broadcasting
                                                                                            (Operated under a SSA by Nexstar Broadcasting
                                                                                            Group)
Greenwood - Greenville,                      WABG-TV             6 (32)       1959-         ABC affiliate owned by Commonwealth
Mississippi                                                                   2007          Broadcasting
Fayetteville - Raleigh - Durham,             WUVC-DT             40 (38)      1996-          Univision owned-and-operated station
North Carolina                                                                2003           (O&O)


Radio stations

     AM Stations           FM Stations


Market                                  Station               Years owned          Current ownership
                                       WPET 950AM             Unknown-2001
Greensboro, North Carolina                                                         Entercom Communications
                                       WSMW 98.7FM Unknown-2001
                                        KFMW 107.9 FM 1996-2012
                                      I'-
                                        KOKZ 105.7 FM Unknown-2012
Waterloo-Cedar Rapids, Iowa                                                        Woodward Communications
                                        KWLO 1330 AM 1996-2012
                                        KXEL 1540AM           1958-2012

                                                       Bahakel Communications
         Radio stations       KILO · KRXP • WDEF-FM · WOOD-FM • WUUQ · WXCT
                              WAKA (CBS)· WBBJ-TV (ABC; CBS on OT3) • WBMM (The CW)· WCCB (The CW)· WFXB (Fox)·
     Television stations
                              WNCF (ABC) 1 • WOLO-TV (ABC)
                       1 Owned by SagamoreHill Broadcasting; operated by Bahakel through shared services agreement (SSA).




References
       1. i http://www.chattanoogan.com/2006/4/23/84372/0wner-Of-WDEF-WDOD-Radio-Stations-Dies.aspx@


    This article is issued from Wikipedia@ - version of the 1213/2016. The text is available under the Creative
    Commons Attribution/Share Alike@but additional terms may apply for the media files.
                     Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 6 of 7




                                                                                                                   {l>X

         Every 60 seconds someone                                           !
                                                                                CHECK OUR PRICES
         gets Lemonade Insurance.




                                                                                                 MORE ABOUT US

About WCCB-TV                                                                                >About WCCB

                                                                                             > OurTeam
WCCB-TV is the CW affiliate in Charlotte, North Carolina. The
                                                                                             > Contact Us
station is owned by Bahakel Communications, Ltd. also based
in Charlotte.                                                                                > Careers


WCCB is on virtual channel 18 (UHF digital channel 18).                                      > Internships

                                                                                             > Advertise
Primetime programming includes shows like Batwoman,
Nancy Drew, Supergirl, Riverdale, The Flash, Black Lightning,                                > TV Schedule
DC's Legends of Tomorrow, ALLAmerican, Penn & Teller: Fool
                                                                                             > Channel Info
Us, Whose Line Is It Anyway? and many more.
                                                                                            > MeTV
Syndicated programming on WCCB includes Ellen, The Drew
Barrymore Show, Mom, Mike & Molly, Black-ish, Two Broke                                      >Antenna TV
Girls, and Friends.
                                                                                             > FCC AppUcations

Subchannels on WCCB are Me T\I, Antenna TV, QVC Over the
                                                                                             > FCC Public File
Air, Start TV, Cozi TV, Dabl, and HSN.
                                                                                             > EEO Reports and Outreach
WCCB produces the following shows from their studios in                                      Initiatives Reports
Charlotte:
                                                                                             > Terms of Service
WCCB NEWS RISING - 4:30-9 AM Mon-Fri.
                                                                                             > Privacy PoUcy
WCCB NEWS @ TEN - 10 PM nightly.
WCCB NEWS EDGE - 10:30 PM Mon-Fri.
WCCB NEWS @ SIX - 6 PM Sat & Sun.
WCCB NEWS@ 6:30 - 6:30 PM Sat &Sun.
WCCB NEWS@ 10:30 - 10:30 PM Sun.
WCCB NEWS GOT GAME - 10:30 PM Sun.
                                                                                                             .   -

   C   ~ ~
         [ a~htt-
                p-s :/-
                      /w-ww
                          ~
                             Case 1:20-cv-00791-WJM-KMT Document 40-1 Filed 03/10/21 USDC Colorado Page 7 of 7
                            .w-
                              cc-
                                bc-h-ar-
                                       l ot-
                                           te-
                                             .c-
                                               om-/-
                                                   ab-
                                                     ou-t--
                                                          w-cc-
                                                              b/~~~~~~~~~~~~~~~~~~<t!~]                          E

ABOUT BAHAKEL COMMUNICATIONS, LTD.

Bahakel Communications, Ltd. is a regional broadcaster in the
southern United States. Founded by the Late Cy Bahakel in
1953, Bahakel Commun ications owns 6 television stations
(WCCB in Charlotte, NC; WOLO-TV in Columbia, SC; WFXB in
Myrtle Beach, SC; WAKA and WBMM in Montgomery, AL; and
WBBJ-TV in Jackson, TN), operates an additional television
station WNCF in Montgomery, AL under a shared services
agreement, and owns 11 radio stations (KFMV, KOKZ, KWLO,
and KXEL in Waterloo, IA; KILO and KRXP in Colorado
Springs, CO; WDEF, WDEF-FM, WOOD, WOOD-FM, and
WUUQ-FM in Chattanooga, TN). A family-owned company
headquartered in Charlotte, North Carolina, Bahakel
Communications is committed to excellence in innovative                            MOST POPULAR
Local television and radio broadcasting and recognition of the                     Catawba County
true value of its employees.                                                       Woman Wins $1
                                                                                   Million Instantly

                                                                                   CMPD: Missing 11-
                                                                                   Year-Old
                                                                                   Charlotte Girl
                                                                                   Located

                                                                                   Suspected
                                                                                   Arsonist Arrested
                                                                                   After Setting
                                                                                   Caldwell Co.
                                                                                   Deputy's House
                                                                                   on Fire

                                                                                    Suspect Arrested,
                                                                                    Charged After
                                                                                    Victim Shot Twice
                                                                                    In Gaston County

                                                                               ·    SNL Sketch About
                                                                                    Charlotte Gets
                                                                                    Tongues Wagging
